                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

KEITH F. BELL, PH.D.,

                       Plaintiff,
                                                    ORDER GRANTING IN PART AND
v.                                                  DENYING IN PART MOTION FOR
                                                    ENTRY OF DEFAULT
MAGNA TIMES, LLC, RICHARD
ELLIOTT, EMILY GOULD, AND THE
MAGNA TIMES,                                        Case No. 2:18-CV-497 DAK-EJF

                       Defendants.


       This matter is before the Clerk on Plaintiff’s Motion for Entry of Default. Plaintiff seeks

entry of default against Defendants Emily Gould and Magna Times, LLC.

       Turning first to Defendant Emily Gould, Plaintiff personally served Ms. Gould on

September 16, 2018. She has failed to plead or otherwise defend, and the time allowed by law

for answering has expired. Accordingly, Plaintiff’s Motion (Docket No. 35) is granted in part,

and the default of Defendant Emily Gould is hereby entered according to law, pursuant to Rule

55(a) of the Federal Rules of Civil Procedure

       Plaintiff’s request for default as to Magna Times, LLC is more complicated. There are

two Magna Times Defendants: Magna Times, LLC and The Magna Times. Plaintiff purported to

serve The Magna Times by serving Emily Gould. However, Plaintiff now seeks entry of default

against Magna Times, LLC based on that service. Yet, Magna Times, LLC has filed a motion to

dismiss under Rule 12(b)(6). 1



       1
           Docket No. 28.

                                                1
       Federal Rule of Civil Procedure 55(a) states that “[w]hen a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party’s default.” As stated, Magna

Times, LLC has filed a motion to dismiss under Rule 12(b)(6). The filing of such a motion is

sufficient to “otherwise defend” under Rule 55(a). 2 As a result, Plaintiff is not entitled to default

as to Magna Times, LLC.

       To the extent that Plaintiff is actually seeking default against The Magna Times, that

request must also be denied. As set forth above, Plaintiff purported to serve The Magna Times

by providing the complaint and summons to Ms. Gould. According to the Utah Division of

Corporations and Commercial Code, Ms. Gould is not the registered agent of The Magna Times.

Nor is there evidence that Ms. Gould has the authority to accept service of process on behalf of

The Magna Times. Thus, Plaintiff has failed to adequately demonstrate that service on The

Magna Times was properly effectuated. Accordingly, Plaintiff’s Motion for Entry of Default as

to the Magna Times Defendants is DENIED.

       DATED this 17th day of April, 2019.

                                               D. MARK JONES, CLERK


                                               By:
                                                     Anne W. Morgan, Chief Deputy




       2
        See Meyer v. Wells Fargo Bank, N.A., Case No. 15-12503, 2015 WL 7733454, at *5
(E.D. Mich. Dec. 1, 2015).

                                                  2
